     Case 3:15-cv-01868-MMA-NLS Document 130 Filed 02/26/21 PageID.2097 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
       D.C., a minor by and through his                     Case No.: 15-cv-1868-MMA (NLS)
11     Guardian Ad Litem, HELEN GARTER,
                                                            ORDER GRANTING MOTION TO
12                                                          WITHDRAW AS ATTORNEY
                                         Plaintiff,
13     v.                                                   [Doc. No. 123]
14     COUNTY OF SAN DIEGO, et al.,
15
                                     Defendants.
16
17
18          On January 20, 2021, Attorney Jeffrey G. Smith filed a motion for leave to
19    withdraw as counsel for Plaintiff. The motion is unopposed to date. Upon due
20    consideration, good cause appearing, the Court GRANTS the motion and DIRECTS the
21    Clerk of Court to update the docket of this action accordingly.
22          IT IS SO ORDERED.
23    Dated: February 26, 2021
24                                                     _____________________________
25                                                     HON. MICHAEL M. ANELLO
                                                       United States District Judge
26
27
28

                                                      -1-                    15-cv-1868-MMA (NLS)
